Order modified by granting plaintiff’s motion to strike out the fourth *609and fifth defenses only, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. The defenses as to lack of consideration, as to the Statute of Limitations, and as to the nullity of the agreement if it were made in consideration of future separation are sufficiently pleaded to bear proof of facts to sustain them. The fourth and fifth defenses based on laches are not well pleaded. The facts which are alleged in support of these defenses fail to constitute matter which would defeat plaintiff’s claim even if proven as set forth in the answer. Present — Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ.